         Case 2:20-cv-04096-GAM Document 140 Filed 07/30/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


Commonwealth of Pennsylvania, State of
California, State of Delaware, District of
Columbia, State of Maine, Commonwealth of
Massachussetts, and State of North Carolina,

Plaintiffs,

v.                                                            Case No. 20-cv-4096

Louis DeJoy, in his official capacity as
United States Postmaster General, Robert M.
Duncan, in his official capacity as Chairman
of the Postal Service Board of Governors,
and the United States Postal Service,

Defendants.


                                      NOTICE OF REPORT

        The Court instructed Defendants to “make timely submissions to th[e] Court,” starting “on

July 2,” containing data on “weekly service performance of First-Class Mail.” ECF No. 128.

Attached as Exhibit A is a chart that contains the most up to date, regularly maintained weekly

service performance data for First-Class Mail generated by the Postal Service in the ordinary

course of business for the week of May 21, 2021 onward. Defendants will continue to submit

updated data weekly, as instructed by the Court.


Dated: July 30, 2021


                                             Respectfully submitted,

                                             BRIAN M. BOYNTON
                                             Acting Assistant Attorney General

                                             ERIC R. WOMACK

                                                   1
Case 2:20-cv-04096-GAM Document 140 Filed 07/30/21 Page 2 of 2




                            Assistant Branch Director, Federal Programs Branch

                            /s/ Kuntal Cholera
                            KUNTAL V. CHOLERA
                            Trial Attorney
                            U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, NW
                            Washington, D.C. 20005
                            kuntal.cholera@usdoj.gov

                            Attorneys for Defendants




                              2
